      Case 1:96-cv-08414-KMW Document 3190 Filed 11/18/19 Page 1 of 3




Qffniteb States? Misitrict Court
^outliern 2Bis;trictof l^eto j9orb


ELSA GULINO, MAYLING R^PH, PETER WILDS,
and NlA GREENE, on behalf of themselves and
all others similarly situated,
                                                            NOTICE OF APPEAL
                                  Plaintiffs,
                                                             l:96-cv-08414-KMW
                    - against -

THE BOARDOFEDUCATIONOFTHE CITY SCHOOL
DISTRICT OF THE CITY OF NEWYORK,

                                  Defendant.
                                                   x

      Notice is hereby given that the defendant in this action appeals to the United

States Court of Appeals for the Second Circuit from the judgment of the United

States District Court for the Southern District of New York (Wood, J.) entered on

October 25, 2019 under Rule 54(b) of the Federal Rules of Civil Procedure as to

plaintiff class member Carmen Aquino and titled "Judgment Carmen Aquino"

(EOF No. 2978).

Dated:    New York, New York
          November 12, 2019
                                                JAMESE. JOHNSON
                                                Corporation Counsel
                                                of the City of New York


                                          By:
                                                Claude Platton
                                                Deputy Chief, Appeals Division
                                                100 Church Street
                                                New York, NewYork 10007
                                                212-356-2502
                                                cplatton@law. nyc. gov
To: Counsel of Record (by EOF)
         Case 1:96-cv-08414-KMW Document 3190 Filed 11/18/19 Page 2 of 3


                                                                   USDS SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY RLED
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC #:
                                                             x

ELSAGULINO,MAYLINGRALPH, PETERWILDS,                               DATEFILED: to ^.^ I
and NIA GREENE, on behalfofthemselves and all others
similarly situated,                                              96 Civ. 8414 (KMW)

                              Plaintiffs,
                                                                         t<^">
                - against -                                      rpRc&rbsEDi
                                                                 JUDGMENT
THE BOARD OF EDUCATION OF THE CITY SCHOOL                        FOR
DISTRICT OF THE CITY OF NEW YORK,                                CARMEN
                                                                 A UINO
                              Defendant.



WHEREAS, Ae Court certified a remedy-phase class ofPlaintiffs (See Gulino v. Bd. ofEduc. of
theCitySch. Dist oftheCityofN.Y.,OpinionandOrder,No. 96-CV-8414,[ECFNo. 386]),and
Carmen Aquino ("Claimant") is a member ofthat class and submitted an individual demand for
damagesonAugust23, 2018;

WHEREAS,theCourtappointed a SpecialMaster(SeeMay20, 2014OrderofAppointment,
[ECFNo. 435];November 12,2014SecondAmendedOrderofAppointment, [ECFNo. 524])to
hear, among other things, demands for damages;

WHEREAS, the Special Master held a hearing on Febmaiy 14, 2019, with respect to Ms.
Aquino's demand for damages and Defendant's objections;

WHEREAS, the Special Master made, and the Court adopted, Classwide Conclusions ofLaw,
[ECFNos. 999, 1008];                  '         -      - . - --- ----"""-..,
WHEREAS,the Board ofEducationofthe City School District ofthe City ofNewYork
("BOE") and Plaintiffs entered mto, and the Court so ordered, a Stipulation ofClasswide Facts &
Procedures, [ECFNo. 1009];

WHEREAS, the BOB and Plaintiffs entered into, andthe Court so ordered, a Supplemental
Stipulation Concerning Admissibility ofExhibits, whichattached a Supplemental Indexof
Exhibits (collectively referred to as the "Classwide Exhibits") filed with the Court, [ECF No.
1837];
WIIEREAS, the Special Master made Findings ofFact and Conclusions ofLaw for Carmen
Aquino, annexed hereto asExhibit 1, Aat he recommended the Court adopt;

WHEREAS, the Special Master recommended, and the parties agreed with the Special Master's
recommendation, that the Court certify thisjudgment asfinal and appealable pursuant to Federal
Rule ofCivil Procedure 54(b);
     Case 1:96-cv-08414-KMW Document 3190 Filed 11/18/19 Page 3 of 3
       :^^-^^^^mN Dmm^m^ ^^A9/^^ ^§^^^


ITIS^HEREBY ORDERED, ADJUDGED, ANDDECREEDthattheannexedFindings ofFact
andConclusions ofLawforCarmenAquino (Exhibit 1)areadopted;
ITISFURTHER ORDERED, ADJUDGED, ANDDECREEDthatMs. Aquino willhave
judgmentagainsttheBOEasfollows:

    1. Backpay in the amount of$8,588;

   2. LAST Fees in the amount of$1, 160;

   3. Pre-judgmcnt interest calculated to be $4, 513; and

   4. Pension-related reliefpursuant to thetenns ofthe Court's Order dated December 17,
       2018 (Pension Stipulation & Order, [ECFNo. 1014]).
IT ISFURTHER ORDERED, ADJUDGED, AND DECREED thatMs. Aquino will beentitled
to the following non-monetary relief:

    1. The BOEis orderedto amend its internal service, salary, payroll, andhumanresources
       systems as follows:

       a. Incorporate the fmdings offact contained in the "Counterfactual Pension Damages
           Input" section. Section U(E) ofExhibit 1;

       b. Incorporate Ms. Aquino's counterfactual monthly service history, aslisted on Exhibit
          B to theFindings ofFactandConclusions ofLawfor Carmen Aquino; and
       c. Incorporate the findings offact contained in the "Retroactive Seniority Adjustment"
           section. Section II(F) of Exhibit 1.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court adopts the Special
Master's recommendation Aat fhisjudgment be certified as final and appealable pursuant to
Federal Rule ofCivil Procedure 54(b) and expressly determines that there is nojust reason for
delay for the reasons stated in the Special Master's Report andRecommendation.

This Judgment Entry is certified and entered by the Court pursuant to Rule 54(b) ofthe Federal
Rules of Civil Procedure.

Dated: /^ ~^A-( ^                                 ENTERED:


                                                       /6<-c«^>^ Y)^. t</ry?C
